Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/19/22 have been fully considered but they are not persuasive.
As to applicant’s argument on pages 9-11 recite:
“Applicant respectfully submits that Wan is completely silent about the underlined features of claim 1 identified above… Thus, the claimed invention of amended claim 1 is not anticipated by or rendered obvious over the cited reference”
The examiner contests that determine a binocular brightness sensitivity is disclosed by Wan, therefore, Suen is not needed to teach this feature. Suen is relied upon to teach the concept of determine a second image which has a brightness different from that of a first image, Suen discloses a analysis module executes a histogram analysis for the images to obtain brightness distribution of the images. The histogram analysis for the images indicate the second image which has a brightness different from that of the first image. The combined teachings of Wan and Suen is considered reads on load two images with different brightness for binocular brightness sensitivity measurement. In addition, the claim limitation merely disclose adjusting the brightness of the first test image and/or the second test image until a predefined brightness sensitivity perception test condition is fulfilled without further defining the parameter of the predefined brightness sensitivity perception test condition. Wan discloses compensated the contrast sensitivity gap of two, two information of balance, make the training figure of two internal representation in user visual system identical reads on a predefined brightness sensitivity perception test condition is fulfilled. Though Wan does not explicitly disclose adjusting the brightness of the test images. Suen discloses a brightness compensation module adjusts the brightness of the images, such that an over-saturation issue does not occur in the adjusted images is considered reads on adjusting the brightness of the first image and/or the second image until a predefined condition is fulfilled. This concept of adjusting the brightness of the images until a predefined condition is fulfilled was known in the art, as illustrated by Suen, and was properly combined with Wan using knowledge available to one of ordinary kill in the art before the effective filing date of the claimed invention, and using explicit teaching of the references. Therefore, the combined teachings of Wan and Suen is considered to suggest adjusting the brightness of the first test image and/or the second test image until a predefined brightness sensitivity perception test condition is fulfilled.  
In addition, applicant’s arguments are merely that the references do not teach the limitation of the independent claims, and does not actually address the combination of the rejection. The combinations of the rejection indicates that while one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to incorporate Suen’s analysis for the images brightness distribution in Wan’s treatment system, and the combination teaches the second test image which as a brightness different from that of the first test image, and adjusting the brightness of the first test image and/or the second test image until a predefined brightness sensitivity perception test condition is fulfilled. In addition, applicant’s argument is not that one of ordinary skill in the art would be technically incapable of modifying Wan in view of Suen as proposed by the examiner, nor that one of ordinary skill in the art would not be motivated to modify Wan in view of Suen as proposed by the examiner. Rather, applicant’s argument is merely that the references do not teach the limitations of the independent claims. As applicant’s arguments do not address the explanations by the examiner in combination of the rejection, which does not map the limitations to only one reference, but rather the combination of references, applicant’s arguments cannot be considered persuasive.
Furthermore, Applicant’s remaining arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN103876886A) in view of Suen et al. (US 2012/0069038) in view of Gil et al. (US 10,055,887).
Regarding claim 1, Wan et al. (hereinafter Wan) discloses a binocular brightness sensitivity measurement method based on a wearable display device (Wan, binocular images separation module 101 comprises: head mounted display, and amblyopia eye visual function difference (eyes contrast sensitivity difference) are as shown in Figure 3), comprising:
loading a first test image and a second test image respectively for two eyes of a user under test (Wan, two training images indicate with 406,407 respectively);
acquiring a brightness difference between the first test image and the second test image (Wan, two training images indicate with 406,407 respectively, amblyopia eye visual function difference (eyes contrast sensitivity difference) are as shown in Figure 3. The contrast sensitivity 302 of amblyopia patient's amblyopia eye is starkly lower than strong eye 301. As shown in Fig. 3, the contrast difference indicates a brightness difference between the training images); and
determining a binocular brightness sensitivity of the user under test based on the brightness difference (Wan, binocular balance point is formulated module 103 according to the eyes contrast sensitivity difference recording. The binocular balance point is considered reads on a binocular brightness sensitivity).
While Wan teaches the first test image and the second test image; and a predefined brightness sensitivity perception test condition is fulfilled (Wan, compensated the contrast sensitivity gap of two, two information of balance, make the training figure of two internal representation in user visual system identical); Wan is silent with respect to “the second test image which has a brightness different from that of the first test image”
Suen et al. (hereinafter Suen) discloses a second image which has a brightness different from that of a first image (Suen, [0029], “execute a histogram analysis for the images I1 and I2 to obtain brightness distributions of the images”. In addition, in paragraph [0031], “The brightness compensation module 370 adjusts the brightness of the images I1 and I2 according to the image distribution results”).
And Suen discloses adjusting the brightness of the first test image and/or the second test image (Suen, [0031], “The brightness compensation module 370 adjusts the brightness of the images I1 and I2 according to the image distribution results”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Suen’s analysis for the images brightness distribution in the system, as taught by Wan, as it could be used to achieve the predictable result of adjusting the brightness of the first test image and/or the second test image until a predefined brightness sensitivity perception test condition is fulfilled. The motivation for doing so would have been dynamically adjust the brightness of the images such that an over-saturation issue does not occur in the adjusted images.
Furthermore, while Wan as modified by Suen teaches adjusting the brightness of the first test image and/or the second test image; Wan as modified by Suen does not expressly disclose “acquiring an interaction instruction issued by the user”;
Gil et al. (hereinafter Gil) acquiring an interaction instruction issued by a user discloses acquiring an interaction instruction issued by the user, adjusting the brightness of an image based on the interaction instruction (Gil, col 10, 22-25, “adjustment of the brightness level and/or the volume level of the immersive experience generated by the HMD 100 may be manually adjusted by the user”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Gil’s adjustment of the brightness level can be performed manually by the user in the system, as taught by Wan as modified by Suen. The motivation for doing so would have been providing ability to allow a user to manually set brightness level based on user’s preference.
Regarding claim 7, Wan discloses a wearable display device for measuring a binocular brightness sensitivity (Wan, binocular images separation module 101 comprises: head mounted display, and amblyopia eye visual function difference (eyes contrast sensitivity difference) are as shown in Figure 3), comprising: 
Wan discloses a first display unit and a second display unit (Wan, Fig. 4); a brightness adjusting module, an acquiring module and a determining module (Wan, a brightness adjusting module, an acquiring module and a determining module are considered functions performed by the vision treatment system).
Wan as modified by Suen with the same motivation from claim 1 discloses a three-dimensional display (Suen, [0006], “generates a 3D image comprising a left-eye image component and a right-eye image component”).
The remaining limitations are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 13, Wan discloses a mobile terminal for measuring a binocular brightness sensitivity, comprising: a head-mounted bracket (Wan, binocular images separation module 101 comprises: head mounted display, and amblyopia eye visual function difference (eyes contrast sensitivity difference) are as shown in Figure 3).
The remaining limitations are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 19, Wan discloses a non-transitory computer-readable storage medium, the computer-readable storage medium storing computer-executable instructions (Wan, electronic computer main frame 404 is also connected with anthroposomatology input equipment 408 and receives the signal that user feeds back simultaneously. The computer is considered including a non-transitory computer-readable storage medium, the computer-readable storage medium storing computer-executable instructions).
The limitations are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN103876886A) in view of Suen et al. (US 20120069038) in view of Gil et al. (US 10,055,887), as applied to claim 6, in further view of Wang et al. (US 6,911,916).
Regarding claim 6, while Wan teaches the corresponding binocular brightness sensitivity is stored of the user under test; Wan as modified by Suen and Gil does not expressly disclose “stored to a cloud server based on a code”;
Wang et al. (hereinafter Wang) discloses stored to a cloud server based on a code (Wang, col 10. 44-46, “The stored information can then be "uploaded" as part of the patient information in the one or more servers”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Wang’s uploading the different types of information to different servers in the system, as taught by Wan. The motivation for doing so would have been providing ability to efficiently store information.
Regarding claim 12, claim 12 recites function that is similar in scope to the method recited in claim 6 and therefore is rejected under the same rationale.
Regarding claim 18, claim 18 recites function that is similar in scope to the method recited in claim 6 and therefore is rejected under the same rationale.

Allowable Subject Matter
Claims 2-5, 8-11, 14-17, and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612